Fourth Court of Appeals
                               San Antonio, Texas
                                      July 17, 2013

                                   No. 04-13-00348-CR

                               John Michael LEVESQUE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007CR3458
                    Honorable Andrew W. Carruthers, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion issued this date, we ORDER this appeal
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on July 17, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk